DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-20 appears herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
Applicant argues that Ward (US 2010/0036374 A1) does not teach or suggest the processor of the surgical hub recited in claim 1, and that Reasoner (US 10,105,470 B2) fails to teach “a surgical hub comprising a processor configured to (A) receive input signals from the plurality of modules and (B) modify an operation of the particulate evacuation module based on, at least, the input signals from the plurality of modules and the analysis of the removed particulate.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner respectfully contends that Ward teaches a processor configured to receive input signals from a plurality of modules and modify an operation of the particulate evacuation module based on, at least, the input signals from the plurality of modules and an analysis of the removed particulate, as further discussed in the rejection to claim 1 below. By storing the control component (processor) of Ward within the wheeled chassis (hub) of Reasoner, the control component would be considered a control component of the chassis.
Applicant further argues “Incorporating Ward '374's electrosurgical system 300, including the evacuator apparatus 302 and pump 306 thereof, into the component rack 3138 of Reasoner '470 would require a substantial reconstruction and redesign of the wheeled chassis 3000, mobile rover 4000, and continuous suction fluid communication path 3070 therethrough. For example, how would the wheeled chassis 3000 in Reasoner '470 be modified to accommodate the pump being positioned in the component rack 3138?”
In response to applicant's argument that incorporating Ward’s electrosurgical system within the wheeled chassis of Reasoner would require a substantial reconstruction and redesign of the wheeled chassis 3000, mobile rover 4000, and continuous suction fluid communication path 3070 therethrough of Reasoner, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference (or vice versa); nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner respectfully contends that Reasoner teaches a surgical hub comprising a surgical hub enclosure configured to house a plurality of surgical modules and communicatively couple said modules to a processor, (Fig. 44) as further discussed in the rejection to claim 1 below; and that the surgical modules may be any suitable surgical instrument or module (Col. 7, Lines 52-56). Ward teaches an electrosurgical system comprising a plurality of modules (generator 202 and evacuator 302) and a processor (control component 204), as further discussed in the rejection to claim 1 below. 
One of ordinary skill in the art would be able to configure the electrosurgical system of Ward, such that evacuator (302) is stored as a module within the component rack (3138) of Reasoner.
Furthermore, the combined teachings of Ward and Reasoner would have suggested that It would have been obvious to one of ordinary skill in the art to house an electrosurgical system comprising a plurality of modules within a wheeled surgical hub at least in that Reasoner suggests that a wheeled surgical hub housing a surgical system comprising a plurality of modules would allow for easy transport of the surgical system within an operating room/surgical area. (Col. 26, Line 64-Col. 27, Line 2.) 
Applicant further argues that “because the proposed modification / combination would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.”
Examiner respectfully disagrees and contends that the proposed modification/combination of Ward/Reasoner, as further discussed in the rejection to claim 1 below, would not change the principle of operation of the prior art invention being modified. Merely storing the generator (202) and evacuator (302) of Ward within a component rack of a surgical hub, and moving the position of control component (204) would not impede the ability of Ward to perform its principle operation to remove/analyze particulates from a surgical site.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2010/003674 A1) in view of Reasoner et al. (hereinafter “Reasoner”) (US 10,105,470 B2).
Regarding claim 1, Ward teaches an electrosurgical system (Fig. 3, Char. 300: electrosurgical system) and method for evacuating particulates from a surgical site, (Page 3, Par. [0034]) the system comprising a plurality of modules (Fig. 3: at least generator (202) and evacuator (302)) comprising at least a particle evacuation module (Fig. 3, Char. 302: evacuator) and a generator module (Fig. 3, Char. 202: generator) the method comprising: 
removing a particulate from the surgical site and into the particulate evacuation module; (Page 3, Par. [0034]: air with aerosol or smoke is carried from nozzle (308) along hose (304) to pump (306) which forces the air and smoke/aerosol through filter (310))
analyzing the removed particulate; (Page 4, Par. [0037]: Sensor (108’) is a quartz crystal microbalance (hereinafter “QCM”) which analyzes a change in mass or resonant frequency caused by the deposition of particulates, liquids and/or vapors from the aerosol/smoke.)
receiving, by a processor, (Fig. 3, Char. 204: control component) input signals from the plurality of modules; (Fig. 3 and Page 3, Par. [0029]: Control component (204) receives signals from current sensor (216) and voltage sensor (218) in the generator (202), as well as signals from sensor (108) in the evacuator apparatus (302)) and 
modifying, by the processor, an operation of the particulate evacuation module based on, at least, the input signals from the plurality of modules (Fig. 3 and Page 3, Par. [0029]: Control component (204) receives signals from current sensor (216) and voltage sensor (218) in the generator (202), as well as signals from sensor (108) in the evacuator apparatus (302) and controls the DC and/or RF power supplies) and the analysis of the removed particulate. (Page 5, Claim 17: generating data in response to the sensed at least one of the aerosol and the smoke; and adjusting the evacuation of the at least one of aerosol and smoke as a function of the data.)
Ward, as applied to claim 1 above, is silent regarding communicatively connecting the particulate evacuation module and a surgical hub, wherein the surgical hub comprises the processor and a surgical hub enclosure configured to receive the plurality of modules and communicatively couple each module to the processor.
Reasoner, in a similar field of endeavor, teaches a medical waste collection system (Fig. 26 and 28, Char. 3000: collection system) configured to collect waste created during medical/surgical procedures, (Abstract) the collection system comprising a plurality of modules (Fig. 44, Char. 3140: modules) and a wheeled surgical hub, (Fig. 26-28, Char. 3100: chassis) wherein the surgical hub comprises at least a processor, (Fig. 44, Char. 3802: controller) and a surgical hub enclosure (Fig. 26-28, Char. 3138: rack) configured to receive the plurality of modules and communicatively couple each module to the processor. (Col. 42, Line 28-30: The controller 3802 is additionally in communication with the surgical modules or instruments 3140 through data cables or bus 3168; Fig. 26 and 44: Bus (3168) is comprised of the cables connecting chassis power connectors (3146) and chassis data connectors (3144) with controller (3802)) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ward to incorporate the teachings of Reasoner, and include the wheeled chassis (3140) of Reasoner, such that the evacuator apparatus (302) and generator (202) of Ward are housed as modules in the rack (3138) of Reasoner; wherein the chassis controller (3802) of Reasoner is replaced with the control component (204) of Ward; and wherein the rack (3138) of Reasoner is configured to communicatively couple the evacuator apparatus (302) and generator (202) of ward (and any other surgical module stored within rack 3138) with the control component (204) of Ward. Doing so would allow for easier transport of electrosurgical system (300) by positioning the electrosurgical system (300) on and within a single surgical hub comprising wheels for rolling contact with the floor, as suggested in Reasoner, (Col. 26, Line 64-Col. 27, Line 2.) as well as allowing each component of electrosurgical system to be easily connected to a single control component.
In this combination, by being housed within the chassis (3140) of Reasoner, the control component (204) of Ward would be considered a control component of the chassis (3140).
Regarding claims 2 and 3, the combination of Ward/Reasoner, as applied to claim 1 above, teaches attaching a generator module to the surgical hub enclosure, (Generator (202) of Ward, is housed within rack (3138) of Reasoner – it is implicit that this feature be present in the Ward/Reasoner combination based on the rejection to claim 1 above) and communicatively connecting the generator module and the particulate evacuation module. (Ward: Fig. 3, and Page 3, Par. [0036]: Evacuator (302) and Generator (202) would be communicatively coupled in order for generator (202) to supply power to (306))
Regarding claim 4, the combination of Ward/Reasoner, as applied to claim 2 above, teaches connecting the generator module to at least one of a monopolar device, a bipolar device, and an ultrasonic device. (Ward: Page 4, Par. [0044]: electrosurgical instrument (104) may be a bipolar instrument; Generator (202) would have to be connected to the electrosurgical instrument (104) in order for electrosurgical energy to be applied to tissue via electrosurgical instrument (104))
Regarding claim 5, the combination of Ward/Reasoner, as applied to claim 2 above, teaches modifying an operation of the generator module based on the analysis of the removed particulate. (Ward: Page 3, Par. [0035])
Regarding claim 7, the combination of Ward/Reasoner, as applied to claim 1 above, teaches the particulate evacuation module comprises a fluid line, (Ward: Fig. 3, Char. 304: hose) and wherein an end of the fluid line terminates within the surgical hub enclosure. (Ward: Fig. 3: Hose 304 terminates within evacuator (302); Since evacuator (302) is housed within chassis (3140) of Reasoner in the Ward/Reasoner combination, as applied to claim 1 above, house (304) would also terminate inside chassis (3140) – it is implicit that this feature be present in the Ward/Reasoner combination based on the rejection to claim 1 above.)
Regarding claim 8, Ward teaches an electrosurgical system (Fig. 3, Char. 300: electrosurgical system) and method for evacuating particulates from a surgical site, (Page 3, Par. [0034]) the system comprising a plurality of modules (Fig. 3: at least generator (202) and evacuator (302)) comprising at least a particle evacuation module (Fig. 3, Char. 302: evacuator) and a generator module (Fig. 3, Char. 202: generator) the method comprising:
activating a surgical instrument within the surgical site; (Page 3, Par. [0034]: air with aerosol or smoke is generated during application of electrosurgery via electrosurgical instrument (104’); Application of electrosurgery via electrosurgical instrument (104’) necessitates the activation of surgical instrument (104’) within the surgical site.)
drawing a particulate from the surgical site into the particulate evacuation module; (Page 3, Par. [0034]: air with aerosol or smoke is carried from nozzle (308) along hose (304) to pump (306) which forces the air and smoke/aerosol through filter (310))
analyzing the particulate; (Page 4, Par. [0037]: Sensor (108’) is a QCM which analyzes a change in mass or resonant frequency caused by the deposition of particulates, liquids and/or vapors from the aerosol/smoke.)
receiving, by the processor, (Fig. 3, Char. 204: control component) input signals from the plurality of modules; (Fig. 3 and Page 3, Par. [0029]: Control component (204) receives signals from current sensor (216) and voltage sensor (218) in the generator (202), as well as signals from sensor (108) in the evacuator apparatus (302)) and 
modifying, by the processor, an operating parameter of the particulate evacuation module based on, at least, the input signals from the plurality of modules (Fig. 3 and Page 3, Par. [0029]: Control component (204) receives signals from current sensor (216) and voltage sensor (218) in the generator (202), as well as signals from sensor (108) in the evacuator apparatus (302) and controls the DC and/or RF power supplies) and the analysis of the particulate. (Page 5, Claim 17: generating data in response to the sensed at least one of the aerosol and the smoke; and adjusting the evacuation of the at least one of aerosol and smoke as a function of the data.)
Ward, as applied to claim 1 above, is silent regarding connecting the particulate evacuation module and a surgical hub, wherein the surgical hub comprises the processor and a surgical hub enclosure configured to receive a plurality of modules and communicatively couple each module to the processor; 
Reasoner, in a similar field of endeavor, teaches a medical waste collection system (Fig. 26 and 28, Char. 3000: collection system) configured to collect waste created during medical/surgical procedures, (Abstract) the collection system comprising a plurality of modules (Fig. 44, Char. 3140: modules) and a wheeled surgical hub, (Fig. 26-28, Char. 3100: chassis) wherein the surgical hub comprises at least a processor, (Fig. 44, Char. 3802: controller) and a surgical hub enclosure (Fig. 26-28, Char. 3138: rack) configured to receive the plurality of modules and communicatively couple each module to the processor. (Col. 42, Line 28-30: The controller 3802 is additionally in communication with the surgical modules or instruments 3140 through data cables or bus 3168; Fig. 26 and 44: Bus (3168) is comprised of the cables connecting chassis power connectors (3146) and chassis data connectors (3144) with controller (3802)) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ward to incorporate the teachings of Reasoner, and include the wheeled chassis (3140) of Reasoner, such that the evacuator apparatus (302) and generator (202) of Ward are housed as modules in the rack (3138) of Reasoner; wherein the chassis controller (3802) of Reasoner is replaced with the control component (204) of Ward; and wherein the rack (3138) of Reasoner is configured to communicatively couple the evacuator apparatus (302) and generator (202) of ward (and any other surgical module stored within rack 3138) with the control component (204) of Ward. Doing so would allow for easier transport of electrosurgical system (300) by positioning the electrosurgical system (300) on and within a single surgical hub comprising wheels for rolling contact with the floor, as suggested in Reasoner, (Col. 26, Line 64-Col. 27, Line 2.) as well as allowing each component of electrosurgical system to be easily connected to a single control component.
In this combination, by being housed within the chassis (3140) of Reasoner, the control component (204) of Ward would be considered a control component of the chassis (3140).
Regarding claim 9, the combination of Ward/Reasoner, as applied to claim 8 above, teaches the surgical instrument comprises at least one of a monopolar device, a bipolar device, and an ultrasonic device. (Ward: Page 4, Par. [0044]: electrosurgical instrument (104) may be a bipolar instrument)
Regarding claims 10 and 11, the combination of Ward/Reasoner, as applied to claim 8 above, teaches attaching a generator module to the surgical hub enclosure, (Generator (202) of Ward, is housed within rack (3138) of Reasoner – it is implicit that this feature be present in the Ward/Reasoner combination based on the rejection to claim 8 above) and communicatively connecting the generator module and the particulate evacuation module. (Ward: Fig. 3, and Page 3, Par. [0036]: Evacuator (302) and Generator (202) would be communicatively coupled in order for generator (202) to supply power to pump (306))
Regarding claim 12, the combination of Ward/Reasoner, as applied to claim 10 above, teaches connecting the generator module to at least one of a monopolar device, a bipolar device, and an ultrasonic device. (Page 4, Par. [0044]: electrosurgical instrument (104) may be a bipolar instrument; Generator (202) would have to be connected to the electrosurgical instrument (104) in order for electrosurgical energy to be applied to tissue via electrosurgical instrument (104))
Regarding claim 13, the combination of Ward/Reasoner, as applied to claim 10 above, teaches modifying an operation of the generator module based on the analysis of the particulate. (Ward: Page 3, Par. [0035])
Claims 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2010/0036374 A1) in view of Reasoner (US 10,105,470 B2), as applied to claims 2, 10, and 16 above respectively, and further in view of Makower et al. (hereinafter “Makower”) (US 5,613,966).
Regarding claims 6, and 14, the combinations of Ward/Reasoner, as applied to claims 2 and 10 above respectively, do not explicitly teach that the generator module comprises a plurality of sub-generator modules, and wherein the surgical hub is configured to facilitate communication between the sub-generator modules to allow for the sub-generator modules to act as a single generator module.
Makower, in a similar field of endeavor, teaches a generator module (Fig. 1, Char. 12: electrosurgical generator) comprising a plurality of sub-generator modules. (Fig. 1, and Col. 6, Lines 25-32: bipolar and monopolar electrosurgical circuits)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combinations of Ward/Reasoner, as applied to claims 2 and 10 above respectively, to incorporate the teachings of Makower, and configure the generator (202) of Ward to comprise a monpolar sub-generator module and a bipolar sub-generator module. Doing so would allow for the device to be used in both monopolar and bipolar treatments, increasing the range of treatment options available to the user.
In these combinations, the chassis (3100) of Reasoner would be configured to facilitate communication between the sub-generator modules to allow for the sub-generator modules to act as a single generator module at least in that the sub generator modules would be disposed together within chassis (3100), where the sub-generator modules can easily be connected to control component (204) of generator (202) in Ward.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2010/0036374 A1) in view of Ineson (US 2007/0066970 A1), in view of Reasoner (US 10,105,470 B2).
Regarding claim 15, Ward teaches an electrosurgical system (Fig. 3, Char. 300: electrosurgical system) and method for evacuating smoke from a surgical site, (Page 3, Par. [0034]) the system comprising a plurality of modules (Fig. 3: at least generator (202) and evacuator (302)) comprising at least a smoke module (Fig. 3, Char. 302: evacuator) and a generator module (Fig. 3, Char. 202: generator) the method comprising:
removing smoke from the surgical site; (Page 3, Par. [0034]: air with aerosol or smoke is carried from nozzle (308) along hose (304) to pump (306) which forces the air and smoke/aerosol through filter (310))
analyzing the removed smoke; (Page 4, Par. [0037]: Sensor (108’) is a QCM which analyzes a change in mass or resonant frequency caused by the deposition of particulates, liquids and/or vapors from the aerosol/smoke.)
receiving, by the processor, (Fig. 3, Char. 204: control component) input signals from the plurality of modules; (Fig. 3 and Page 3, Par. [0029]: Control component (204) receives signals from current sensor (216) and voltage sensor (218) in the generator (202), as well as signals from sensor (108) in the evacuator apparatus (302)) and 
modifying, by the processor, an operation of the smoke evacuation module based on, at least, the input signals from the plurality of modules (Fig. 3 and Page 3, Par. [0029]: Control component (204) receives signals from current sensor (216) and voltage sensor (218) in the generator (202), as well as signals from sensor (108) in the evacuator apparatus (302) and controls the DC and/or RF power supplies) and the analysis of the removed smoke. (Page 5, Claim 17: generating data in response to the sensed at least one of the aerosol and the smoke; and adjusting the evacuation of the at least one of aerosol and smoke as a function of the data.)
Ward, as applied to claim 1 above, is silent regarding connecting the smoke evacuation module and a surgical hub, wherein the surgical hub comprises the processor and a surgical hub enclosure configured to receive the plurality of modules and communicatively couple each module to the processor; or inserting a component of the smoke evacuation module into the surgical site; 
Ineson, in a similar field of endeavor, teaches a smoke evacuation tool clipped to an electrosurgical pencil, (Fig. 1, Char. 23: electrosurgical pencil; Page 2, Par. [0021]) wherein a hose connects the smoke evacuation tool to the particulate evacuation module. (Fig. 1, Char. 25 and 28)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ward, as applied to claim 15 above, to incorporate the teachings of Ineson, and attach the hose (304) and nozzle (308) of evacuator (302) of Ward to the electrosurgical instrument (104’) of Ward. Doing so would reduce the risk of any smoke/aerosol not being evacuated from the surgical site, as the nozzle would be in the surgical site with the electrosurgical instrument. Furthermore, a user could then maneuver both the evacuator hose/nozzle and electrosurgical instrument simultaneously with one hand, freeing up the other hand to perform other tasks. (i.e. stabilizing equipment)
In this combination, the hose/nozzle of Ward would be inserted into the surgical site with the electrosurgical instrument (104’) of Ward, as the hose/nozzle would be attached to the electrosurgical instrument.
The combination of Ward/Ineson, as applied to claim 15 above, is silent regarding connecting the smoke evacuation module and a surgical hub, wherein the surgical hub comprises the processor and a surgical hub enclosure configured to receive the plurality of modules and communicatively couple each module to the processor.
Reasoner, in a similar field of endeavor, teaches a medical waste collection system (Fig. 26 and 28, Char. 3000: collection system) configured to collect waste created during medical/surgical procedures, (Abstract) the collection system comprising a plurality of modules (Fig. 44, Char. 3140: modules) and a wheeled surgical hub, (Fig. 26-28, Char. 3100: chassis) wherein the surgical hub comprises at least a processor, (Fig. 44, Char. 3802: controller) and a surgical hub enclosure (Fig. 26-28, Char. 3138: rack) configured to receive the plurality of modules and communicatively couple each module to the processor. (Col. 42, Line 28-30: The controller 3802 is additionally in communication with the surgical modules or instruments 3140 through data cables or bus 3168; Fig. 26 and 44: Bus (3168) is comprised of the cables connecting chassis power connectors (3146) and chassis data connectors (3144) with controller (3802)) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Ward/Ineson, as applied to claim 15 above, to incorporate the teachings of Reasoner, and include the wheeled chassis (3140) of Reasoner, such that the evacuator apparatus (302) and generator (202) of Ward are housed as modules in the rack (3138) of Reasoner; wherein the chassis controller (3802) of Reasoner is replaced with the control component (204) of Ward; and wherein the rack (3138) of Reasoner is configured to communicatively couple the evacuator apparatus (302) and generator (202) of ward (and any other surgical module stored within rack 3138) with the control component (204) of Ward. Doing so would allow for easier transport of electrosurgical system (300) by positioning the electrosurgical system (300) on and within a single surgical hub comprising wheels for rolling contact with the floor, as suggested in Reasoner, (Col. 26, Line 64-Col. 27, Line 2.) as well as allowing each component of electrosurgical system to be easily connected to a single control component.
In this combination, by being housed within the chassis (3140) of Reasoner, the control component (204) of Ward would be considered a control component of the chassis (3140).
Regarding claims 16 and 17, the combination of Ward/Ineson/Reasoner, as applied to claim 15 above, teaches attaching a generator module to the surgical hub enclosure, (Generator (202) of Ward, is housed within rack (3138) of Reasoner – it is implicit that this feature be present in the Ward/Reasoner combination based on the rejection to claim 15 above) and communicatively connecting the generator module and the smoke evacuation module. (Ward: Fig. 3, and Page 3, Par. [0036]: Evacuator (302) and Generator (202) would be communicatively coupled in order for generator (202) to supply power to pump (306))
Regarding claim 18, the combination of Ward/Ineson/Reasoner, as applied to claim 15 above, teaches connecting the generator module to at least one of a monopolar device, a bipolar device, and an ultrasonic device. (Ward: Page 4, Par. [0044]: electrosurgical instrument (104) may be a bipolar instrument; Generator (202) would have to be connected to the electrosurgical instrument (104) in order for electrosurgical energy to be applied to tissue via electrosurgical instrument (104))
Regarding claim 19, the combination of Ward/Ineson/Reasoner, as applied to claim 15 above, teaches modifying an operation of the generator module based on the analysis of the removed smoke. (Ward: Page 3, Par. [0035])
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2010/0036374 A1) in view of Ineson (US 2007/0066970 A1), in view of Reasoner (US 10,105,470 B2). as applied to claim 16 above, and further in view of Makower (US 5,613,966).
Regarding claim 20, the combinations of Ward/Ineson/Reasoner, as applied to claim 16 above, does not explicitly teach that the generator module comprises a plurality of sub-generator modules, and wherein the surgical hub is configured to facilitate communication between the sub-generator modules to allow for the sub-generator modules to act as a single generator module.
Makower, in a similar field of endeavor, teaches a generator module (Fig. 1, Char. 12: electrosurgical generator) comprising a plurality of sub-generator modules. (Fig. 1, and Col. 6, Lines 25-32: bipolar and monopolar electrosurgical circuits)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combinations of Ward/Ineson/Reasoner, as applied to claim 16 above, to incorporate the teachings of Makower, and configure the generator (202) of Ward to comprise a monpolar sub-generator module and a bipolar sub-generator module. Doing so would allow for the device to be used in both monopolar and bipolar treatments, increasing the range of treatment options available to the user.
In this combination, the chassis (3100) of Reasoner would be configured to facilitate communication between the sub-generator modules to allow for the sub-generator modules to act as a single generator module at least in that the sub generator modules would be disposed together within chassis (3100), where the sub-generator modules can easily be connected to control component (204) of generator (202) in Ward.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.S.B./Examiner, Art Unit 3794                                                                                                                                                                                                        

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794